Exhibit LaserCard Corporation Reports Financial Results for FY09 First Quarter Mountain View, Calif. – July 24, 2008 – LaserCard Corporation (NASDAQ:LCRD), aleading supplier of secure ID solutions, today announced the financial results for its fiscal 2009 first quarter ended June 30, Revenues for the first quarter of fiscal 2009 were $10.7 million, compared with $7.3 million in the prior quarter and $7.9 million in the same quarter a year ago.The net loss for the first quarter of fiscal 2009 was $1.3 million, or ($0.11) per diluted share, compared with a net loss of $3.3 million or ($0.27) per diluted share in the prior quarter, and a net loss of $2.4 million, or ($0.20) per diluted share, in the same quarter a year ago. LaserCard® optical memory card revenues for the quarter were $5.9 million compared with $4.6 million in the first quarter of fiscal 2008.Revenues from specialty cards and printers totaled $3.6 million compared with $2.9 million from the same quarter a year ago.Drives, systems and services segment revenue for the quarter was $1.2 million, compared with $400,000 in the first quarter of the prior year. Cash LaserCard Corporation’s cash, cash equivalents, and investments were $13.8 million at June 30, 2008 compared with $18.5 million at March 31, 2008.Subsequent to quarter end, the company received $5.8 million in cash in line with its standard terms and conditions of sale for the future delivery of optical cards, encoders and personalization systems. Quarter Highlights · Orders received from the U.S. Department of Homeland Security for secure encoders, software and sample cards for the next generation U.S. Green Card program · Orders received totaling $4.7 million fromthe Kingdom of Saudi Arabia for the nation’s National ID Card program · Order received valued at $1.1 million from the government of Italy for its Foreign Resident Card program · Acceptance received from the government of Costa Rica for the completed installation of its Foreign Resident ID management system, enabling revenue recognition of $1.7 million · Optical memory card backlog of $4.9 million at June 30, 2008 “I am very pleased to join LaserCard at this time to guide the company’s continuing transformation from a supplier of core ID technology to a provider of comprehensive secure ID solutions, from data capture to card issuance.We have an extraordinary opportunity before us,” said Bob DeVincenzi, president and CEO.“An important pillar of this model is our enabling services strategy, in which we assume responsibility for certain services components of an ID management program, not just the supply of optical cards and associated technology. Initially launched in support of the Kingdom of Saudi Arabia’s National ID program, the success of this strategy is demonstrated by our recent achievements in Costa Rica.LaserCard has shown its ability to accelerate a system implementation while ensuring optimum efficiency of the process and consistent high quality of the finished cards.” Earnings Results Conference Call LaserCard will hold a conference call to discuss the company's fiscal 2009 first quarter results today, July 24, 2008, at approximately 2:00 p.m. Pacific Time / 5:00 p.m. Eastern Time.For access to the conference call, please call 630-395-0018 by 1:50 p.m. Pacific Time.A taped replay of the call will be available for one week.To access the replay, please call 402-220-5071.You will need to reference the passcode “LaserCard” and the conference leader “Robert DeVincenzi.”To listen to the call via the Internet, please log on to: www.lasercard.com or www.vcall.com.The Internet Webcast will be archived for one year. About LaserCard Corporation LaserCard Corporationis a leading provider of secure ID solutions to governments and commercial clients around the world, and also manufactures a wide range of advanced, secure identity documents. These ID documents include the LaserCard® optical memory card and hybrid cards combining optical memory with contact, contactless and RFID chip technology. The Company’s cards and systems are widely used in countries around the world, including the United States, Canada, Italy, India and the Kingdom of Saudi Arabia, for demanding applications including border security, government service provision and facility access. LaserCard’s wholly-owned German subsidiary, Challenge Card Design Plastikkarten GmbH, manufactures and offers a wide range of high quality specialty cards, plus card personalization and ID management solutions under the CCD and Cards & More brands. Forward Looking Statement Disclaimer All statements contained in this press release that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are not historical facts or guarantees of future performance or events.Rather, they are based on current expectations, estimates, beliefs, assumptions, and goals and objectives and are subject to uncertainties that are difficult to predict.As a result, our actual results may differ materially from the statements made.Often such statements can be identified by their use of words such as may, will, intends, plans, believes, anticipates, visualizes, expects, and estimates.Examples of forward-looking statements in this release include our transformation to a provider of comprehensive secure ID solutions and the significance of our enabling services strategy to our business.This and other forward-looking statements in this press release are based upon our assumptions about and assessment of the future, which may or may not prove true, and involve a number of risks and uncertainties including, but not limited to whether our enabling services strategy continues to be successful and is chosen as a component of a total solution by prime contractors, our ability to continue to accelerate program roll-out while ensuring optimum efficiency of the process and consistent high quality of finished cards, as well as the risk factors detailed in the Company's Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission.Due to these and other risks, future actual results could differ materially from the Company’s expectations.These forward-looking statements speak only as to the date of this release, and, except as required by law, the Company undertakes no obligation to publicly release updates or revisions to these statements whether as a result of new information, future events, or otherwise. LASERCARD CORPORATION AND SUBSIDIARIES SUMMARY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended June 30, June 30, 2008 2007 Revenues $ 10,722 $ 7,855 Cost of sales (includes $137 and $66 stock-based compensation in the three month period ended June 30, 2008 and 2007, respectively) 7,255 6,194 Gross profit 3,467 1,661 Operating expenses: Selling, general, and administrative expenses (includes $337 and $311 stock-based compensation in the three months ended June 30, 2008 and 2007, respectively) 3,900 3,489 Research and development expenses (includes $64 and $60 stock-based compensation in the three months ended June 30, 2008 and 2007, respectively) 860 788 Total operating expenses 4,760 4,277 Operating loss (1,293 ) (2,616 ) Other income, net 46 241 Loss before income taxes (1,247 ) (2,375 ) Income tax (benefit) 27 (16 ) Net loss $ (1,274 ) $ (2,359 ) Net loss per share: Basic $ (0.11 ) $ (0.20 ) Diluted $ (0.11 ) $ (0.20 ) Weighted-average shares of common stock used in computing net income (loss) per share: Basic and diluted 11,991 11,866 LASERCARD CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands ) June 30, March 31, 2008 2008* ASSETS Current assets: Cash and cash equivalents $ 1,142 $ 5,583 Accounts receivable, net of allowance of $48 at June 30, 2008 5,649 2,952 and $35 at March 31, 2008 Inventories, net of reserve of $908 at June 30, 2008 13,454 13,080 and $913 at March 31, 2008 Deferred contract costs 224 303 Equipment held for resale 118 89 Prepaid and other current assets 2,106 1,618 Total current assets 22,693 23,625 Property and equipment, net 11,124 11,700 Long-term investments 12,702 12,875 Long-term deferred contract costs 481 561 Long-term equipment held for resale 6,722 6,599 Patents and other intangibles, net 417 402 Notes receivable 267 269 Other non-current assets 275 275 Total assets $ 54,681 $ 56,306 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,711 $ 2,561 Accrued liabilities 2,588 3,221 Deferred income tax liability 412 405 Advance payments from customers 2,455 3,060 Deferred revenue 492 589 Capital lease obligation 30 30 Total current liabilities 8,688 9,866 Capital lease obligation, net of current portion 67 76 Accrued Liabilities, net of current portion 264 - Advance payments from customers 23,770 23,770 Deferred revenue 3,508 3,437 Deferred rent 1,243 1,168 Income tax payable 263 263 Total liabilities 37,803 38,580 Stockholders' equity: Common stock 120 120 Additional paid-in capital 64,479 63,868 Accumulated deficit (47,141 ) (45,867 ) Accumulated other comprehensive income (580 ) (395 ) Total stockholders' equity 16,878 17,726 Total liabilities and stockholders’ equity $ 54,681 $ 56,306 *Amounts derived from audited consolidated financial statements
